Title: From George Washington to George Clinton, 5 April 1780
From: Washington, George
To: Clinton, George


          
            Dear Sir
            ⟨Head Quarters Morris Town 5th April 1780.⟩
          
          I have lately ⟨been concerting measures⟩ with Governor Livingst⟨on for the arrangement⟩ and disposition of the Mili⟨tia of this State, in⟩ case the enemy, thinking to ⟨take advantage⟩ of the reduction of our num⟨bers by the expirations⟩ of the times of service of ⟨our troops and from⟩ other causes, should move ⟨out against us—⟩Should such an event take p⟨lace, I would wish⟩ that the commanding Offic⟨ers of the Militia⟩ of the County of Orange, in ⟨your state had⟩ orders to assemble at Clarks Town ⟨and Kakeate⟩ to watch the motions of the Enemy⟨’s Right⟩ and to give them all possible annoy⟨ance—⟩I make no doubt but General Howe ⟨has already⟩ concerted a plan with your Excellency fo⟨r assem⟩bling the Militia of the upper part ⟨of the⟩ State at the shortest notice, should the ⟨Enemy⟩ operate suddenly against the posts in the ⟨High⟩lands—Another embarkation is certainly preparing at New York, supposed to be a reinforcement ⟨for General Clinton—but as a measure of this⟩ kind will more than probable ⟨occasion a fu⟩rther detachment from this ⟨Army, the⟩ force remaining in New York ⟨will be⟩ proportionably stronger than ours⟨—Our la⟩test accounts from Charlestown are ⟨of the 4⟩th March, tho’ it seems from a pub⟨lication⟩ in Rivingtons paper that the Enemy ⟨had made⟩ no material progress upon the ⟨11th—at⟩ which time Genl Robertson left ⟨south⟩ Carolina.
          I was duly honored with your Excellen⟨cy’⟩s favors of the 21st Feby and 10th March. I have the honor to be with very great Esteem Yr Excellency’s Most obt and humble Servt
          
            Go: Washington
          
        